Citation Nr: 0103586	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99 - 23 467	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for postoperative residuals 
of fibrocystic disease of the breast, bilateral.

Entitlement to service connection for postoperative residuals 
of basal cell carcinoma of the left face.

Entitlement to service connection for residuals of a left 
knee injury.

Entitlement to service connection for residuals of a right 
knee injury.

Entitlement to service connection for trochanteric bursitis 
of the right hip.

Entitlement to service connection for trochanteric bursitis 
of the left hip.

Entitlement to service connection for a bilateral foot 
disability.  

Entitlement to service connection for disability of the 
hands, bilateral.

Entitlement to service connection for residuals of a left 
elbow injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served honorably on active duty from January 1973 
to service retirement in January 1993, including service in 
the Southeast theater of operations during Operation Desert 
Shield/Desert Storm from January 11, 1991, to March 17, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of June 1993 and 
August 1998 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In her 
Substantive Appeal (VA Form9), submitted in November 1999, 
the appellant limited the issues on appeal to those stated on 
the title page of this decision.  

In her Substantive Appeal (VA Form 9), the veteran has 
clarified her appeal for service connection for arthralgia of 
multiple joints, stating that such includes her bilateral 
hip, knee, feet, and left elbow disabilities.  For that 
reason, the Board has recharacterized the issue of service 
connection for arthralgia of multiple joints as separate 
claims for service connection for trochanteric bursitis of 
the right hip, for trochanteric bursitis of the left hip, for 
a right knee disability, for a left knee disability, for 
disability of the feet (exclusive of residuals of fracture of 
the left sesamoid for which service connection has been 
granted), for disability of the hands, and for residuals of a 
left elbow injury.  

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000, (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim.  This law is effective as of November 9, 
2000, and must be applied to all pending appeals.  In 
addition, Public Law No. 106-475 redefines VA's duty to 
assist under the new  38 U.S.C.A. § 5103A(a) through (d), 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law must be 
applied to all pending appeals, and has been applied by the 
Board in reaching its determinations.  

The issue of service connection for the residuals of injuries 
to the feet, bilateral, is addressed in the Remand portion of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  Postoperative residuals of fibrocystic disease of the 
breasts, bilateral, manifested by pain, tender masses, and 
postoperative scarring, was demonstrated and diagnosed by 
competent medical evidence during active duty and on 
postservice VA medical examination; continuity of postservice 
symptomatology is clinically established.

3.  Postoperative scarring of the left face, residual to 
surgical excisions of a basal cell carcinoma, was 
demonstrated and diagnosed by competent medical evidence 
during active service and on postservice VA examinations; 
continuity of postservice symptomatology is clinically 
established.  

4.  Residuals of a right knee injury were demonstrated and 
diagnosed by competent medical evidence during active service 
and on postservice VA examinations; continuity of postservice 
symptomatology is clinically established.  

5.  Residuals of a left knee injury were demonstrated and 
diagnosed by competent medical evidence during active service 
and on postservice VA examinations; continuity of postservice 
symptomatology is clinically established.  

6.  Trochanteric bursitis of the right hip was not manifest 
during active service or on service retirement examination, 
but was first clinically demonstrated in May 1996.

7.  Trochanteric bursitis of the left hip was not manifest 
during active service or on service retirement examination, 
but was first clinically demonstrated in May 1996.

8.  Claimed disability of the hands, bilateral, is not 
objectively demonstrated, and no impairment of function of 
the hands is shown on multiple VA examinations.

9.  Claimed residuals of a left elbow injury are not 
currently demonstrated by objective clinical evidence, and no 
impairment of function of the left elbow is shown on multiple 
VA examinations.  


CONCLUSIONS OF LAW

1.  Postoperative residuals of fibrocystic disease of the 
breasts, bilateral, manifested by pain, tender masses, and 
postoperative scarring, was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. §§ 3.303, 
3.102 (2000).  

2.  Postoperative scarring of the left face, residual to 
surgical excisions of a basal cell carcinoma, was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. §§ 3.303, 3.102 (2000).  

3.  Residuals of a right knee injury, diagnosed as 
patellofemoral syndrome, periarticular fibrositis and 
recurrent polyarthralgia, were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. §§ 3.303, 
3.102 (2000).  

4.  Residuals of a left knee injury, diagnosed as 
patellofemoral syndrome, periarticular fibrositis and 
recurrent polyarthralgia, were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. §§ 3.303, 
3.102 (2000).  

5.  Trochanteric bursitis of the right hip was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991);  38 C.F.R. §§ 3.303, 3.102 (2000).  

6.  Trochanteric bursitis of the left hip was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991);  38 C.F.R. §§ 3.303, 3.102 (2000).  

7.  Claimed disability of the hands, bilateral, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991);  38 C.F.R. §§ 3.303, 3.102 (2000).  

8.  Claimed residuals of a left elbow injury were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991);  38 C.F.R. §§ 3.303, 3.102 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issues on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
her claims has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991);  38 U.S.C.A. §  5103A(a)-(d) (effective November 9, 
2000).  In that connection, we note that the RO has obtained 
available evidence from all sources identified by the 
veteran, that she has declined a personal hearing, and that 
she underwent comprehensive VA specialist examinations in 
connection with her claims in March 1993, October 1994, 
October 1995, May 1996, December 1996, October 1997, and 
October 1999.  On appellate review, the Board sees no areas 
in which further development might be productive.

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R.§ 3.303(a) 
(2000).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309(b) 
(2000).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991);  38 C.F.R. § 3.304(b) (2000).

In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (2000).  The chronicity provision of  
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  

I.  Service Connection for Postoperative Residuals of 
Fibrocystic Disease of the Breast, Bilateral

At the time of service entrance examination, the appellant 
reported no pertinent medical history.  Her service entrance 
examination, conducted in September 1972, disclosed no 
pertinent abnormalities.  Service medical records dated in 
July 1975 show that the veteran was seen for a painful lump 
in the left breast.  Examination disclosed a 1 x 2 cm. 
tender, cyst-like mass on the lateral aspect of the left 
breast.  The veteran underwent a surgical biopsy of the left 
breast in August 1986, with a resulting surgical scar 
described as healing but easily irritated.  In November 1989 
and January 1990, the veteran underwent mammograms, and an 
entry in March 1990 described the findings as normal, while 
noting the presence of slightly increased densities 
throughout both breasts, diagnosed as multiple fibrocystic 
areas, bilaterally.  On breast examination in October 1991, 
fibrocystic changes were found, bilaterally, with a 1.5 cm. 
tender mass in the upper quadrant, right side.  Mammograms 
and a surgical consultation in November 1991 revealed 
moderately dense parenchymal pattern with no dominant mass 
and no evidence of malignancy.  A surgical biopsy of the left 
breast was performed in December 1991, and a post-surgical 
mammogram disclosed findings compatible with a post-biopsy 
radial scar.  The clinical assessment was benign breast 
tissue with fibroadenoma.  

A report of gynecological screening in May 1992 noted the 
presence of a surgical laceration scar on the right upper 
outer quadrant of the right breast.  In August 1992, 
examination revealed post-operative scarring of the right 
breast status post right breast biopsy, and the veteran was 
referred for a follow-up mammography and a surgical 
consultation.  Breast examination was negative for suspicious 
masses or lesions, and no adenopathy was noted.  It was 
recommended that the veteran have annual physical 
examinations and mammograms due to a family history of breast 
cancer.  No further findings of bilateral fibrocystic disease 
of the breasts, bilaterally, were shown during the 
appellant's remaining period of active service.  On service 
retirement examination in December 1992, the veteran's 
history of right breast biopsy was cited in the physician's 
summary, without objective clinical findings on examination.  

The appellant's original application for VA disability 
compensation benefits was received at the RO in February 
1993.  A report of VA general medical examination in March 
1993 cited the veteran's history of fibrocystic disease of 
the breasts, but failed to conduct an examination or request 
a mammography.  The diagnosis was history of fibrocystic 
disease of the breast.  A rating decision of June 1993 denied 
service connection for fibrocystic disease of the breasts, 
and the veteran appealed.
A Statement of the Case issued in September 1999 stated that 
fibrocystic disease of the breasts was not shown on service 
separation examination and only by history on 
VA examination in March 1993.  No appropriate examination was 
conducted until October 1999.  

A report of VA examination conducted in October 1999 cited 
the veteran's history of cystic disease of the breasts, as 
well as mammograms showing cystic and fibrocystic changes.  
It was noted that, while one fibrocystic mass had been 
removed and found benign, the veteran's fibrocystic disease 
of the breasts had continued and would continue in the long 
term.  Examination disclosed marked fibrocystic areas in both 
breasts, with long strings of 0.75 to 0.5 cms. in diameter 
and up to 2 and 3 cms. long, consistent with fibrocystic 
disease of the breasts, bilaterally.  Fibrocystic areas were 
present in both breasts and in all quadrants of each breast, 
more pronounced in the lower than the upper areas.  The 
examiner noted that no significant treatment was available 
for the veteran's fibrocystic disease of the breasts, and 
that she required mammography follow-up and close follow-up 
by a physician.  The diagnosis was fibrocystic disease of the 
breasts.  

The Board notes that newly-revised Rating Guidelines for 
Gynecological Conditions, issued by the Director of VA's 
Compensation and Pension Service on November 19, 1999, state 
that several conditions, including fibrocystic breast 
disease, despite being labeled diseases, do not always 
qualify as diseases that warrant service connection.  The 
Supplemental Statement of the Case issued by the RO in June 
2000 set forth the above-cited revision of the rating 
guidelines for gynecological conditions in denying the 
veteran's claim for service connection for her currently 
manifested bilateral fibrocystic breast disease, repeating 
the provisions identifying fibrocystic breast disease as a 
physiological condition, rather than a disease, and the 
conclusion that such does not warrant service connection.  

However, the Board finds that the veteran's postoperative 
residuals of bilateral fibrocystic disease of the breasts is 
productive of tender masses in her breasts, and notes that 
service medical records dated in July 1975 show that the 
veteran was seen for a painful lump in the left breast, and 
that examination disclosed a 1 x 2 cm. tender, cyst-like mass 
on the lateral aspect of the left breast.  On breast 
examination in October 1991, fibrocystic changes of the 
breasts were found, bilaterally, with a 1.5 cm. tender mass 
in the upper quadrant, right side.  In addition, the veteran 
complained of breast pain in her original application for VA 
disability compensation benefits.  

The Board further finds that the veteran underwent a biopsy 
of the right breast and the left breast during active 
service, resulting in scars; that a post-surgical mammogram 
in December 1991 disclosed findings compatible with a post-
biopsy radial scar; that a report of gynecological screening 
in May 1992 noted the presence of a surgical laceration scar 
on the right upper outer quadrant of the right breast; and 
that examination of the veteran in August 1992 revealed post-
operative scarring of the right breast status post right 
breast biopsy, fibrocystic disease of the breasts.  

The Board finds that fibrocystic disease of the breasts, 
bilaterally, was first shown during the veteran's period of 
active duty; that she continues to have fibrocystic disease 
of the breasts, as shown on recent VA examination; that 
continuity of symptomatology after service is clinically 
demonstrated; and that service connection is warranted for 
that disability.  The Board further finds that the appellant 
has continuously pursued her claim for such disability since 
February 1993, and that the failure of the RO to provide an 
appropriate examination prior to October 1999 was the cause 
of the delay in establishing the continuity of that 
disability.  The Board notes that the appellant has not been 
afforded a special VA dermatological examination to evaluate 
symptomatic residuals of her postoperative residuals of 
bilateral fibrocystic disease of the breasts and biopsy 
scars.  

Based upon the foregoing, and for the reasons and bases 
stated, service connection for the veteran's postoperative 
residuals of bilateral fibrocystic disease of the breasts, 
including pain, residual scarring, and recurrent tender 
masses, is granted.  

II.  Service Connection for Postoperative Residuals of Basal 
Cell Carcinoma of the Left Face

The veteran's service medical records show that she was found 
to have a basal cell carcinoma of the left cheek on 
examination and biopsy in February 1982, and that such 
carcinoma was incompletely excised.  A residual white scar of 
the left face, 



measuring 3 mm., with a reddish area was shown on follow-up 
in April and May 1982.  A report of periodic medical 
examination in April 1982 cited the veteran's 
treatment for a basal cell carcinoma of the face, and 
diagnosed status post basal cell epithelioma of the left 
periauricular [area].  In May 1985, it was noted that the 
veteran's basal cell carcinoma of the left cheek was 
returning, and she was referred to the dermatology clinic.  A 
shave biopsy in April 1985 diagnosed basal cell carcinoma of 
the left cheek, and that carcinoma was surgically removed in 
May 1985.  A report of periodic medical examination in March 
1990 noted a well-healed, vertical, one and one-half inch 
scar of the left cheek.  In August 1991, a small curvilinear 
scar of the left face was found.  In September 1991, a 0.15 
cm. erythematous scar of the left face from excision of a 
basal cell carcinoma was noted, and the veteran was asked to 
return for follow-up examination.  In December 1991, 
examination revealed a 2 cm. longitudinal scar, with scar 
tissue but no recurrence of basal cell carcinoma.  On VA 
examination in March 1993, the veteran was found to have a 
postoperative scar from removal of a basal cell carcinoma of 
the left face in 1982 and 1985, measuring 1.5 cm. in length 
and located on the left cheek in the pre-auricular area.  On 
VA examination in October 1997, a fine, well-healed, 3 cm. 
white surgical scar was noted in the left temple area, 
residual to removal of a basal cell carcinoma.  The Board 
notes that the appellant has not been afforded a special VA 
dermatological examination.  

Service connection for postoperative residuals of basal cell 
carcinoma of the left cheek is granted.  

III.  Service Connection for Residuals of a Right and Left 
Knee Injuries  

A report of service entrance examination of the veteran in 
September 1972 disclosed no abnormalities of the lower 
extremities.  The veteran's service medical records show that 
in June 1973, the veteran sustained a twisting injury to the 
right knee.  No fracture was found, and the veteran was 
instructed to apply heat, keep her leg elevated, and to use 
an Ace bandage.  The assessment was possible muscle 

strain.  A report of periodic medical examination of the 
veteran, conducted in August 1983, shows that the veteran 
complained of swollen or painful joints.  In February 1985, 
the veteran fell from the tail gate of a truck, sustaining an 
abrasion of the right calf.  She was seen in March 1985 for 
ongoing complaints of right knee symptoms, including a lump 
at the injury site.  Examination disclosed a small hard mass 
at the peroneal anterior aspect of the right lower leg at the 
site of impact, thought to represent a hematoma which was 
slowly resolving.  In May 1985, the veteran was seen for 
complaints of a left knee injury sustained while back-
packing, with subsequent swelling, limitation of left knee 
motion, and pain on descending stairs.  Examination revealed 
tenderness at the medial inferior patella, without crepitus, 
and the clinical assessment was mild chondromalacia.  The 
veteran was instructed to do quadriceps exercises.  

A report of periodic medical examination conducted in March 
1990 shows that the veteran complained of swollen or painful 
joints, giving way of the left knee, and a "trick", or 
locked, knee.  On periodic medical examination in March 1991, 
she complained of leg cramps, and in September 1992 she gave 
a history of painful joints.  The report of service 
retirement examination, conducted in December 1992, shows 
that the veteran reported painful knee joints, especially 
after exercise; leg cramps, swollen or painful joints, a 
"trick", or locked, knee, and arthritis, rheumatism, or 
bursitis.  No impairment of the lower extremities was found 
on service retirement examination in December 1992.  

In her original application for VA disability compensation 
benefits, the veteran cited inservice treatment for knee 
injuries and complained of swollen and painful knee joints, 
loss of left knee cartilage, and giving way of the left knee. 

On VA examination in March 1993, the examiner cited a history 
of inservice injury to the veteran's right knee in 1973 and 
in 1985, and of injury to the left knee while hiking in 1985, 
with subsequent giving way.  Examination revealed crepitus of 
both knees on passive range of motion, and a slight 
limitation of motion, bilaterally (0 to 130 degrees).  X-rays 
of the knees were negative.  The diagnoses included 
degenerative joint disease of both knees.

A rating decision of June 1993 denied service connection for 
residuals of knee injuries, bilateral, as not found on VA 
examination, and the veteran appealed.

A report of VA protocol examination for the Persian Gulf War 
registry, conducted in October 1994, cited the veteran's 
complaints of falling from a truck in 1980 [sic] and injuring 
her right knee, with subsequent right knee problems including 
knee pain.  

Another report of VA orthopedic examination, conducted by the 
same examiner in October 1995, found no evidence of crepitus, 
deformity or swelling of the knees, and knee flexion was 
accomplished from 0 to 135 degrees.  No X-rays of the knees 
were obtained.  The diagnoses included recurrent 
polyarthralgia involving the knees; a history of contusion 
injury of the right knee; and a history of negative X-rays of 
the knees.  

A report of VA examination in May 1996 did not include an 
evaluation of the veteran's bilateral knee complaints.  

On VA examination in December 1996, the examiner cited the 
veteran's complaints of significant right knee pain since 
twisting her right knee in 1973 and injuring her knee in a 
fall from a truck in February 1985, as well as left knee pain 
since a May 1985 injury.  Examination revealed a positive 
patellar grind test supporting a degenerative component of 
the patellofemoral joint likely related to the veteran's 
symptoms of knee pain on ascending and descending stairs.  No 
other abnormalities of the knees were found.  The orthopedic 
examiner stated that those findings could be related to the 
trauma sustained by the veteran while she was in service in 
1985.  The diagnosis was right patellofemoral syndrome of the 
knee. 

A report of VA general medical examination, conducted in 
October 1997, cited the veteran's history of knee pain, 
described as feeling as if it were inside her knee, and 
limiting her ability to walk more than 30 minutes.  She also 
complained of bilateral knee pain on rising from her work 
station to perform tasks, progressively worsening throughout 
the day.  Examination of the knee joints revealed full 
extension, and limitation of flexion to 125 degrees, 
bilaterally.  The collateral ligaments were tight, and the 
patella was normal.  X-rays of the knees were negative.  The 
examiner diagnosed knee pain of ligamentous origin, 
classified as rheumatism or as periarticular fibrositis, 
without evidence of degenerative joint disease.

The Board finds that the medical evidence of record 
establishes that while on active duty in 1973 and in 1985, 
the veteran sustained injuries to her right knee; that her 
service medical records reflect ongoing complaints of swollen 
and painful joints on periodic medical examination in August 
1983, in March 1990, in March 1991, and on service retirement 
examination in December 1992.  Further, the record shows that 
in her original application for VA disability compensation 
benefits, the veteran cited inservice treatment for knee 
injuries and complained of swollen and painful knee joints.  

On VA examination in March 1993, the examiner cited a history 
of inservice injury to the veteran's right knee in 1973, and 
examination revealed crepitus of both knees on passive range 
of motion, and a slight limitation of motion, bilaterally, 
diagnosed as degenerative joint disease of both knees.  The 
October 1994 VA Persian Gulf War registry protocol 
examination cited the veteran's complaints of right knee 
problems including knee pain since injuring her right knee in 
a fall from a truck while on active duty.  On VA orthopedic 
examination in October 1995, the examiner diagnosed recurrent 
polyarthralgia involving the knees, with a history of 
contusion injury of the right knee and negative X-rays of the 
knees.  The report of VA examination in December 1996 cited 
the veteran's complaints of significant right knee pain since 
twisting her right knee in 1973 and injuring her knee in a 
fall from a truck in February 1985, and examination revealed 
a positive patellar grind test supporting a degenerative 
component of the patellofemoral joint, described as likely 
related to the veteran's symptoms of knee pain on ascending 
and descending stairs.  The orthopedic examiner stated that 
those findings could be related to the trauma sustained by 
the veteran while she was in service in 1985, and diagnosed 
right patellofemoral syndrome of the knee.  On VA general 
medical examination in October 1997, the veteran stated her 
knee pain limited her ability to walk more than 30 minutes, 
and that she experienced bilateral knee pain on rising from 
her work station to perform tasks, progressively worsening 
throughout the day.  Examination of the knee joints revealed 
limitation of flexion to 125 degrees, bilaterally, and the 
examiner diagnosed knee pain of ligamentous origin, 
classified as rheumatism or as periarticular fibrositis, 
without evidence of degenerative joint disease.  The record 
establishes inservice right knee injury, current right knee 
pathology, and continuity of right knee symptomatology since 
service.  

Based upon the foregoing, and for the reasons and bases 
stated, service connection for a right knee disability, 
diagnosed as patellofemoral syndrome, periarticular 
fibrositis and recurrent polyarthralgia, is granted.  
Evaluation of this disability should take into consideration 
the provisions of  38 C.F.R. part 4, §§ 4.40, 4.45, and 4.59 
(2000).  

With respect to the appellant's claim for service connection 
for residuals of a left knee injury, the Board finds that a 
report of periodic medical examination of the veteran in 
August 1983 shows that she complained of swollen or painful 
joints, and that in May 1985 she was seen for complaints of a 
left knee injury sustained while back-packing, with 
subsequent swelling, limitation of left knee motion, and pain 
on descending stairs.  Examination revealed tenderness at the 
medial inferior patella, without crepitus, and the clinical 
assessment was mild chondromalacia.  On periodic medical 
examination in March 1990, the veteran complained of swollen 
or painful joints, giving way of the left knee, and a 
"trick", or locked, knee.  A report of periodic medical 
examination in March 1991 cited the veteran's complaints of 
leg cramps, and in September 1992 she gave a history of 
painful joints.  The veteran's report of service retirement 
examination, conducted in December 1992, shows that the 
veteran reported painful knee joints, especially after 
exercise; leg cramps, swollen or painful joints, a "trick", 
or locked, knee, and arthritis, rheumatism, or bursitis.  

In her original application for VA disability compensation 
benefits, the veteran cited inservice treatment for knee 
injuries and complained of swollen and painful knee joints, 
loss of left knee cartilage, and giving way of the left knee. 

On VA examination in March 1993, the examiner cited a history 
of inservice injury to the veteran's left knee while hiking 
in 1985, with subsequent giving way of the left knee joint.  
Examination revealed crepitus of both knees on passive range 
of motion and a slight limitation of motion, bilaterally.  
Although X-rays of the knees were negative, the examiner 
diagnosed degenerative joint disease of both knees.  On VA 
orthopedic examination in October 1995, the diagnoses 
included recurrent polyarthralgia involving the knees.  The 
report of VA examination in December 1996 noted the veteran's 
complaints of left knee pain since a May 1985 injury.  
Examination revealed a positive patellar grind test 
supporting a degenerative component of the patellofemoral 
joint likely related to the veteran's symptoms of knee pain 
on ascending and descending stairs, and the orthopedic 
examiner stated that those findings could be related to the 
trauma sustained by the veteran while she was in service in 
1985.  Finally, on VA general medical examination in October 
1997, the veteran complained of bilateral knee pain on rising 
from her work station to perform tasks, progressively 
worsening throughout the day, and of a history of knee pain, 
described as feeling as if it were inside her knee, and 
limiting her ability to walk more than 30 minutes.  
Examination of the knee joints revealed limitation of flexion 
to 125 degrees, bilaterally, and the examiner diagnosed knee 
pain of ligamentous origin, classified as rheumatism or as 
periarticular fibrositis, without evidence of degenerative 
joint disease.

The Board finds that the medical evidence of record 
establishes that the veteran sustained injury to her left 
knee while on active duty in May 1985; that her service 
medical records reflect ongoing complaints of swollen and 
painful joints on periodic medical examination in August 
1983, in March 1990, in March 1991, and on service retirement 
examination in December 1992.  Further, the record shows that 
in her original application for VA disability compensation 
benefits, the veteran cited inservice treatment for knee 
injuries and specifically complained of swollen and painful 
knee joints, loss of left knee cartilage, and giving way of 
the left knee.  

Further, the VA examination in March 1993 revealed crepitus 
of both knees on passive range of motion, and a slight 
limitation of motion, bilaterally, diagnosed as degenerative 
joint disease of both knees, and on VA orthopedic examination 
in October 1995, the examiner diagnosed recurrent 
polyarthralgia involving the knees.  The VA examination in 
December 1996 revealed a positive patellar grind test, 
described as likely related to the veteran's symptoms of knee 
pain on ascending and descending stairs, and stated that 
those findings could be related to the trauma sustained by 
the veteran while she was in service in 1985.  On VA general 
medical examination in October 1997, limitation of flexion to 
125 degrees was found, bilaterally, and the examiner 
diagnosed knee pain of ligamentous origin, classified as 
rheumatism or as periarticular fibrositis, without evidence 
of degenerative joint disease.  The record establishes 
inservice left knee injury, current left knee pathology, and 
continuity of left knee symptomatology since service.  

Based upon the foregoing, and for the reasons and bases 
stated, service connection for a left knee disability, 
diagnosed as patellofemoral syndrome, periarticular 
fibrositis and recurrent polyarthralgia, is granted.  
Evaluation of this disability should include a magnetic 
resonance imaging scan of the left knee to ascertain the 
presence or absence of loss of meniscal cartilage, and the RO 
should take into consideration the provisions of  38 C.F.R. 
part 4, §§ 4.40, 4.45, and 4.59 (2000). 

IV.  Service Connection for Trochanteric Bursitis of the 
Right and Left Hip

The veteran's service entrance examination failed to note any 
defect involving the lower extremities or hips.  The 
veteran's service medical records are silent for treatment , 
findings, or diagnoses of a hip disorder during her period of 
active service, and reports of periodic medical examinations 
conducted in April 1982, August 1983, and June 1986 disclosed 
no complaints, findings or diagnoses of a hip disability.  No 
injury to either hip was found when the veteran fell from a 
truck in February 1985.  On periodic medical examination in 
March 1990, the veteran complained of pain in the left hip 
joint which affected movement, but examination found no 
abnormalities of the lower extremities or hips.  No further 
complaint of hip pain was offered by the veteran during her 
remaining period of active service.  On service retirement 
examination in December 1992, she complained of swollen and 
painful joints, and arthritis, rheumatism, or bursitis, but 
did not indicate any symptomatology involving the hips.  Her 
service retirement examination found no abnormalities of the 
lower extremities or hips.  While the veteran has cited left 
hip joint pain affecting motion in November 1989, the Board 
finds no medical evidence showing findings or diagnoses of 
hip symptomatology during active service or on service 
retirement examination.  

Further, on VA examination in March 1993, the veteran 
complained of left hip pain but examination disclosed no 
findings of disability of either hip.  On the VA Persian Gulf 
War protocol examination in October 1994, there were no 
complaints or findings of a hip disability.  On VA 
examination in October 1995, the hips were palpated and found 
to have no deformity or tenderness, abduction was 
accomplished to 45 degrees, bilaterally, and flexion was 
accomplished to 135 degrees.  X-rays of both hips disclosed 
no abnormalities.  The diagnosis was recurrent polyarthralgia 
involving the hips, knees, left foot, and elbows.  On VA 
examination in May 1996, the veteran was found to have a full 
and painless range of hip motion, bilaterally, while 
tenderness was noted on palpation directly over the area of 
the greater trochanter, reproducing the pain she had 
described.  X-rays of the hips in October 1995 were normal.  
The clinical impression was trochanteric bursitis, both hips, 
left more symptomatic, and degenerative arthritis/arthralgia, 
probable degenerative disease.  

On VA examination in December 1996 the veteran complained of 
left hip pain and limitation of motion, commencing in 
November 1989, now involving both hips.  She also stated that 
her hip pain began in 1986, after her fall from a truck.  
Examination revealed a full and anatomical range of hip 
motion, bilaterally, on internal and external rotation, 
flexion and extension, and abduction and adduction, without 
pain on motion.  No muscular weakness or impairment of gait 
was found, and no tenderness was found except on direct 
palpation over the left trochanteric bursa, left more than 
right.  The diagnostic assessment was trochanteric bursitis, 
left more than right, and the examiner expressed the opinion 
that such was the source of the claimant's left hip 
discomfort.  On VA examination of the hips in October 1997, a 
full range of hip motion was found, bilaterally, and other 
findings were normal except for tenderness in the area of the 
trochanteric bursa, worse on the right side, diagnosed as 
trochanteric bursitis of the right hip.  

The Board finds that trochanteric bursitis of the hips, 
bilaterally, was not demonstrated or diagnosed during active 
service, on service retirement examination, or at any time 
prior to VA examination in May 1996, more than three years 
after final service separation.  Further, no competent 
medical evidence has been submitted which links or relates 
the veteran's current bilateral trochanteric bursitis of the 
hips to her period of active service or to any incident or 
event occurring during active service.  

Based upon the matters discussed above, and for the reasons 
and bases noted, service connection for bilateral 
trochanteric bursitis of the hips or other hip disability is 
denied.  

V.  Service Connection for Disability of the Hands, 
Bilateral, and for Residuals of a Left Elbow Injury

The veteran's service entrance examination disclosed no 
defect or abnormality involving the upper extremities or 
hands.  The veteran's service medical records show that in 
September 1981, the veteran was seen for complaints of pain 
and stiffness.  There were no objective findings on 
examination.  The assessment was possible bursitis versus 
muscular strain.  A report of periodic medical examination in 
April 1982 and August 1983 disclosed no defect or abnormality 
involving the upper extremities or hands, and neurological 
examination was normal.  In October 1984, the veteran 
complained of jamming her right thumb the previous week while 
moving furniture.  Examination was normal, without evidence 
of fracture or dislocation, and the impression was 
tendinitis.  In February 1985, the veteran complained of left 
elbow pain radiating into the forearm after injuring her left 
hand 3 days earlier while playing volleyball, with initial 
bruising, swelling and stiffness of the fingers.  Examination 
disclosed hyperextension of the left 4th and 5th fingers with 
pain but no swelling.  Left arm flexion, extension, pronation 
and supination was full.  No pathology was found, and the 
impression was strained forearm muscle, left arm.  In March 
1985, the veteran complained of injuring her right thumb 4 
months previously.  Examination revealed some pain at the 
site of the attachment of the thenar muscle to the proximal 
first metacarpal.  An x-ray was negative.  The assessment was 
tendonitis, first metacarpal.  

A report of periodic service medical examination in June 1986 
disclosed no defect or abnormality involving the upper 
extremities or hands, and neurological examination was 
normal.  In July 1988, the veteran was seen for complaints of 
pain in the finger and thumb joints, particularly on motion 
and especially in the right middle finger.  Examination 
disclosed tenderness on flexion of the right middle finger, 
while an X-ray of the hand was negative.  A report of 
periodic medical examination in March 1990 and March 1991 
disclosed no defect or abnormality involving the upper 
extremities or hands, and neurological examination was 
normal.  Records dated in August 1991 show that the veteran 
complained of episodic numbness of the arms, bilaterally, 
when walking or sitting.  Examination of the arms disclosed 
normal musculature and normal strength, sensation was normal 
to light touch and pinprick, color and capillary refill were 
normal, Phalen's, Tinel's and Adson's signs were negative, 
and no neurological deficit was noted.  The examiner 
expressed the opinion that the likelihood of a systemic 
illness was very low.  On service retirement  examination in 
December 1992, the veteran offered a history a painful elbow 
joint, still symptomatic on exercise, and claimed a history 
of bursitis of the elbows.  Her service retirement  
examination disclosed no defect or abnormality involving the 
upper extremities or hands, and neurological examination was 
normal.  

The veteran's original application for VA disability 
compensation benefits, received in February 1993, offered a 
history of hyperextension of the left elbow in February 1985, 
with a painful elbow joint, still symptomatic on exercise, 
and claimed a history of bursitis of the elbows in September 
1981 and tendonitis of the hands in October 1984.  Although 
the upper extremities and hands were not examined on VA 
examination in March 1993, the rating decision of June 1993 
denied service connection for a left elbow disability.  On VA 
examination in October 1995, the elbows were palpated, and no 
deformity, tenderness, swelling, or limitation of motion was 
found in either elbow.  

The VA Persian Gulf War protocol examination in October 1984 
disclosed no complaint or findings involving the upper 
extremities, elbows, hands, or fingers. 

On VA examination in May 1996, examination of the hands 
revealed no redness heat or swelling, there was no tenderness 
to palpation of the hands, and the veteran could make a good 
fist with both hands and oppose the thumbs to the fingertips 
satisfactorily with both hands.  The veteran's left elbow was 
not examined.  No findings or diagnosis of a hand disability 
were shown.  

A VA rheumatology examination, conducted in December 1996, 
cited the veteran's complaints of bilateral hand injury in 
1985 and 1988, and left elbow bursitis in1981 and 
hyperextension in 1985.  Examination disclosed a full range 
of motion of all joints of the upper extremities, without 
evidence of acute or chronic synovitis.  Motor strength was 
5/5, bilaterally; deep tendon reflexes were equal and 
symmetrical; sensation was intact throughout; and there were 
no findings of impairment of function of the left elbow.  The 
examiner stated that the veteran's complaints of pain in the 
hands were not supported by any findings of inflammatory 
arthropathy based upon her history and the current 
examination; that her current fibromyalgia tenderpoint 
examination was negative for a diagnosis of fibromyalgia, and 
that no further work-up was indicated.  

On VA examination of the veteran in October 1997, a full and 
normal range of motion was found in both shoulders, and the 
elbows, wrists and fingers were also found to be normal.  No 
neurological or reflex deficits were noted in the upper 
extremities.  It was noted that, while the veteran complained 
of swollen and painful joints, none were found other than the 
trochanteric bursitis of the right hip.  No diagnosis was 
offered involving any hand or elbow condition.  

The Board has carefully reviewed the above cited evidence, 
and finds that the veteran's inservice finger, thumb and left 
elbow symptoms were acute and transitory, resolving without 
residuals impairment.  Examination of the veteran's arms in 
August 1991 disclosed no motor, sensory or reflex deficits.  
To the contrary, the medical evidence of record establishes 
that no defect or abnormality involving the upper extremities 
or hands was shown on periodic service medical examinations 
in June 1986, in March 1990, in March 1991, or on service 
retirement examination in December 1992, and the neurological 
examinations were normal.  

To the same point, postservice VA examination in October 1995 
found no deformity, tenderness, swelling, or limitation of 
motion in either elbow; the VA Persian Gulf War protocol 
examination in October 1994 was silent for complaints, 
findings or diagnosis of disability involving the upper 
extremities, elbows, hands, or fingers; VA examination of the 
hands in May 1996 revealed no redness, heat or swelling, 
there was no tenderness to palpation of the hands, and the 
veteran could make a good fist with both hands and oppose the 
thumbs to the fingertips satisfactorily with both hands, and 
no findings or diagnosis of a hand disability were shown.  
The December 1996 VA rheumatology examination cited the 
veteran's complaints of inservice hand and left elbow 
injuries, but found a full range of motion of all joints of 
the upper extremities, without evidence of acute or chronic 
synovitis, no findings of motor, sensory, or reflex deficit, 
and no evidence of impairment of function of the left elbow.  
Moreover, the examiner stated that the veteran's complaints 
of pain in the hands were not supported by any findings of 
inflammatory arthropathy based upon her history and the 
current examination, and that the examination was negative 
for a diagnosis of fibromyalgia.  On VA examination of the 
veteran in October 1997, a full and normal range of motion 
was found in both shoulders, and the elbows, wrists and 
fingers were also found to be normal.  

In the absence of competent medical evidence constituting 
objective clinical findings of any disabling impairment of 
function in the veteran's hands or left elbow, service 
connection for a bilateral hand disability and for a left 
elbow disability are denied.

In reaching its determinations, the Board found no issues in 
which the evidence was in equipoise.  Where the preponderance 
of the evidence favored or was against the appellant's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for postoperative residuals of fibrocystic 
disease of the breasts, bilateral, including pain, recurrent 
tender masses, and residual scarring, is granted.

Service connection for postoperative scarring of the left 
face, residual to surgical excisions of a basal cell 
carcinoma, is granted.  

Service connection for residuals of a right knee injury, 
diagnosed as patellofemoral syndrome, periarticular 
fibrositis and recurrent polyarthralgia, is granted.  

Service connection for residuals of a left knee injury, 
diagnosed as patellofemoral syndrome, periarticular 
fibrositis and recurrent polyarthralgia, is granted.  

Service connection for trochanteric bursitis of the right hip 
is denied. 

Service connection for trochanteric bursitis of the left is 
denied.   

Service connection for claimed disability of the hands, 
bilateral, is denied.  

Service connection for claimed residuals of a left elbow 
injury is denied.  


REMAND

The Board finds that further review of the appellants claim 
for service connection for disabilities of the feet, 
bilateral, is warranted.  While service connection is in 
effect for the residuals of a fracture of the sesamoid bone 
near the first metatarsal head, the veteran's service medical 
records reflect additional evidence of foot pathology which 
warrant further review, VA specialist examinations, and 
readjudication.

The veteran's service medical records show that in March 
1973, the veteran was instructed by a service physician to 
obtain measurements of her shoes.  In February 1976, the 
veteran was seen for complaints of swelling and pain in the 
ventral portions of both feet of 3 weeks duration, left worse 
than right.  Examination revealed reddened, swollen and 
tender areas of both feet.  In April 1977, the veteran was 
seen for complaints of pain in the left foot of one months' 
duration, progressively worsening over the past week.  
Examination revealed point tenderness at the main joint of 
the left great toe, without discoloration or limitation of 
motion.  In May 1977, the veteran was seen for complaints of 
an intermittent aching pain of 2 to 3 months' duration at or 
near the first metatarsal head of her left foot, increasing 
on use of the foot.  Examination of the foot revealed a mild 
bilateral hallux valgus, while X-rays revealed a possible old 
fracture of the sesamoid at the great toe.  The veteran was 
prescribed a Reese shoe, and referred to the podiatry clinic.  
A report of podiatry consultation in June 1977 cited findings 
of a fracture of the tibial sesamoid of the left foot with 
mild displacement, diagnosed as a probable old fracture.  The 
veteran was given a 30-day limited duty profile for a 
fracture of the left sesamoid, and Spenco [sic] insoles were 
prescribed.  

In April 1979, the veteran was seen for swelling and 
tenderness of the Achilles tendons of four month's duration 
upon wearing Army boots, worsened by walking.  Examination 
disclosed swelling and tenderness to palpation of the 
Achilles' tendons, without limitation of motion.  The 
clinical assessment was tendonitis.  In September 1979, the 
veteran reported pain in both feet, and examination disclosed 
tightness, limitation of motion, and a slight discoloration.  
In January 1980, the veteran was seen for complaints of cold 
injury to the feet.  Examination disclosed no abnormalities.  
The assessment was possible chilblains, mild, and the veteran 
was given a profile restricting her to quarters for two 
weeks.  On a periodic medical examination in March 1990, the 
veteran complained of foot trouble, while on periodic medical 
examination in March 1991, she again complained of foot 
trouble, citing a fracture of the right [sic] foot and 
occasional pain at the first metatarsal of the right [sic] 
foot.  On service retirement examination in December 1992, 
the veteran complained of a fracture of the sesamoid bone in 
her right [sic] foot and tendonitis of both feet.  

A report of VA examination in October 1995, cited a history 
of fracture of the left sesamoid bone at the first metatarsal 
phalangeal joint of the left foot while jumping, with 
recurrent pain in the area of the metatarsal pad of the left 
foot.  Palpation of the left foot revealed tenderness at the 
metatarsal pad under the first and second metatarsal heads.  
The diagnoses included recurrent polyarthralgia involving the 
left foot; a history of fracture, left sesamoid bone; and 
negative X-rays of the left foot.  

On VA examination in May 1996, the veteran's complaints 
included pain at the metatarsal joints of the great toe, 
bilaterally, worsened by prolonged periods of weight-bearing.  
On examination, no significant tenderness around the 
metatarsal joints of the great toes was found, but pain was 
elicited on passive range of motion of the great toes.  The 
diagnoses included degenerative arthritis/arthralgia, 
probable degenerative disease.  On VA examination in December 
1996, the veteran's history of foot injuries was noted, but 
no evidence of active pathology or synovitis was found, while 
on VA examination in October 1997, tenderness was found at 
the metatarsal phalangeal joint, without deformity or 
impairment of gait.  

The Board finds that it not clear that the veteran's source 
of foot pathology is the fracture of the sesamoid bone, left 
foot, and that additional development of the evidence is 
warranted, to include further examination and diagnostic 
testing.  The RO should ask the appellant to provide a 
complete history of her treatment for foot complaints during 
active service.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999);  Quarles v. Derwinski,  3 Vet. 
App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The Case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom she has 
received treatment for her bilateral foot 
disabilities since service retirement.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  The veteran 
should further be asked to provide a 
complete history of her treatment for 
foot disability during her period of 
active service.  

2.  The RO should schedule special VA 
podiatry and cardiovascular examinations 
of the veteran by specialists who are 
qualified to evaluate and diagnose 
residuals of foot injury or disability, 
and who are qualified to evaluate and 
diagnose cold injuries of the feet.  Each 
of the examiners should review the 
veteran's claims folder prior to the 
examinations, to include the matters set 
forth in this REMAND order.  All 
diagnostic studies and tests should be 
provided, and the findings reported in 
detail.  The examining physicians should 
specifically address matters of weakened 
movement, excess fatigability, difficulty 
on weight-bearing or ambulation, 
incoordination, and loss of function due 
to pain on use or during flare-ups, as 
provided by  38 C.F.R. Part 4, §§ 4.40, 
4.45, and 4.59, and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Each of the 
examining specialists should provide an 
opinion as to whether it is at least as 
likely as not that any current foot 
disability of the veteran, to include 
cold injury, was caused or worsened by 
her period of active service.  A complete 
rationale must be provided for all 
opinions expressed.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if the 
examination reports do not affirmatively 
reflect that the examiners reviewed the 
veteran's claims file, or if any 
requested opinions are not provided, 
appropriate corrective action should be 
implemented prior to returning the case 
to the Board.  

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service connection for residuals of 
injuries to the feet, bilaterally, 
exclusive of the left sesamoid fracture, 
in light of the additional evidence 
obtained.  

The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 2000), and 01-02 
(January 9, 2001), as well as any pertinent formal or 
informal guidance that is subsequently provided by VA, 
including, among other things, final regulations and General 
Counsel precedent opinions.  Any binding and pertinent court 
decisions that are subsequently issued also should be 
considered.  If the benefit sought on appeal remains denied, 
the appellant and the appellant's representative, if any, 
should be provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 



